DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 6/22/2022. Claims 1, 19 and 20 have been amended. Claims 1-3 and 6-22 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-3 and 6-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, computing platform claims 1-3, 6-18, 21 and 22 are directed to at least one processor; and memory, method claim 19 is directed to a series of steps, and computer-readable media claim 20 is directed to storing instructions.  Thus the claims are directed to a machine, process, and manufacture, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite recommending one or more actions associated with the software product, including obtaining, determining, comparing, recommending, displaying, conducting, retrieving, modifying, and re-deploying steps.  
The limitations of obtaining, determining, comparing, recommending, displaying, conducting, retrieving, modifying, and re-deploying, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, independent claim 1 recites obtaining usage data of a software product hosted by an enterprise computing infrastructure for a plurality of business units; determining a product usage score, wherein the product usage score is indicative of a number network devices using the software product; determining, for the software product, a product performance score, wherein the product performance score is indicative of one or more performance issues associated with the software product; comparing, for the software product, at least one of: (1) the product usage score to a product usage threshold, and (2) the product performance score to a product performance threshold; recommending, based on the comparing, one or more actions associated with the software product; determine a product score by aggregating the product usage score and the product performance score; determine a vendor value for a vendor by aggregating product scores for all software products associated with the vendor; compare the vendor value to a threshold vendor value; upon a determination that the vendor value for the vendor does not exceed the threshold vendor value for a predetermined time threshold, automatically determine not to renew one or more of the software products associated with the vendor.
Additionally, independent claims 19 and 20 recite displaying, in near real-time, network information in a tabulated list, recommending, based on the comparing, a renewal of a contract associated with a license for the software product; conducting an image analysis of the contract; retrieving one or more terms relevant to the contract; and automatically modifying at least one term of the contract.
That is, other than reciting at least one processor, memory, an enterprise network, and a graphical user interface, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Additionally, the claims recite a mathematical relationships and calculations, including train a machine learning model to partition the usage data into a plurality of different product usage scores for each of the plurality of business units, review the different product usage scores and, based on an analysis of a utilization of the software product over the plurality of business units, re-deploy existing licenses of the software product across the plurality of business units in order to optimize use of the software product for the enterprise computing infrastructure. Here, the training of the machine learning model is merely considered a complex mathematical exercise, thus directed to an abstract idea. 
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include at least one processor, memory, an enterprise network, and a graphical user interface.  The at least one processor, memory, enterprise network, and graphical user interface in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of at least one processor, memory, an enterprise network, and a graphical user interface amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2 and 3 recite additional displaying, detecting, and adding steps. Claims 6 and 7 further describe the product usage threshold. Claims 8-11 recite additional determining and recommending steps. Claim 12 further describes the product performance threshold. Claims 13-15 recite additional determining and recommending steps. Claims 16-18 recite additional conducting, retrieving, comparing, identifying, modifying, determining, and recommending steps. Claims 21 and 22 recite mathematical relationships and calculations, including training the machine learning model. A more detailed or complex abstract idea remains an abstract idea.
Under step 2B of the analysis, the claims include, inter alia, at least one processor, memory, an enterprise network, and a graphical user interface.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraphs 0034-0035 of the specification, “For example, vendor management computing platform 110 may include one or more computers (e.g., laptop computers, desktop computers, servers, server blades, or the like) and/or other computer components (e.g., processors, memories, communication networks). Enterprise network management infrastructure 120 may include one or more computing  devices and/or other computer components (e.g., processors, memories, communication interfaces). In addition, enterprise network management infrastructure 120 may be configured to manage, host, execute, and/or otherwise provide one or more enterprise applications and/or devices (e.g., network devices 140).”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Response to Arguments
 	In the Remarks, Applicant argues, The claims of the present application are not directed to any of the enumerated groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity, or mental processes). The Office Action asserts that the claims are directed to mental processes. However, this is incorrect. At least features such as, "train a machine learning model to partition the usage data into a plurality of different product usage scores for each of the plurality of business units, review the different product usage scores and, based on an analysis of a utilization of the software product over the plurality of business units, re-deploy existing licenses of the software product across the plurality of business units in order to optimize use of the software product for the enterprise computing infrastructure" do not constitute mental processes in that they cannot be performed in the human mind or with pencil and paper. 
Additionally, the Office Action alleges "the claims recite mathematical relationships and calculations, including train a machine learning model to, based on an analysis of a utilization of the software product, re-deploy existing licenses of the software product across the enterprise computing infrastructure. Accordingly, the claim language falls within the "Mathematical Concepts" grouping of abstract ideas." However, referring to Example 39 ("Method for Training a Neural Network for Facial Detection") in the Subject Matter Eligibility Examples: Abstract Ideas, claim 1 does not recite any of the judicial exceptions enumerated in the 2019 PEG. As recited in Example 19: For instance, the claim does not recite any mathematical relationships, formulas, or calculations. Further, the claim does not recite a mental process because the steps are not practically performed in the human mind. Finally, the claim does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Thus, the claim is eligible because it does not recite a judicial exception. Accordingly, the claims are not directed to the mental processes grouping, or any of the enumerated groupings of abstract ideas. 
The claims recite a practical application of any alleged abstract idea. For example, claim 1 recites multiple, specific, detailed, unique steps performed at particular devices and in a particular order to train a machine learning model by "partition[ing] the usage data into a plurality of different product usage scores for each of the plurality of business units," "review[ing] the different product usage scores" and "based on an analysis of a utilization of the software product over the plurality of business units," re-deploy[ing] existing licenses of the software product across the plurality of business units in order to optimize use of the software product for the enterprise computing infrastructure." The features of the claims clearly impose a meaningful limit on the judicial exception such that the claim is more than a drafting effort designed to monopolize the judicial exception." See 2019 Guidance at 13-14. In other words, claim 1 does not monopolize every possible mental process but instead is limited to a practical application of performing any abstract idea, including particular steps relying on particular devices and performed in a particular order. Therefore, the claims are not "directed to" a judicial exception, and thus is patent eligible. See 2019 Guidance at 13. 
The 2019 Guidance explains that when a claim integrates a recited exception "into a practical application of the exception, then the claim is eligible at Prong Two of revised Step 2A. This concludes the eligibility analysis." 2019 Guidance at 16. But if the claim is not patent eligible at Step 2A, further analysis is still required under Step 2B. See 2019 Guidance at 16; see also 22-24. 
The Office Action, however, fails to perform an adequate Step 2B analysis. "Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself." MPEP 2106.05. Yet the Office Action merely considers some aspects of the claim in isolation and fails to consider or address the unique, specific ordered combination of features recited in the claims. 
The Step 2B analysis should include "[e]valuating additional elements to determine whether they amount to an inventive concept [and] requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself." MPEP 2106.05. As discussed above, claim 1 recites features such as, "train a machine learning model to partition the usage data into a plurality of different product usage scores for each of the plurality of business units, review the different product usage scores and, based on an analysis of a utilization of the software product over the plurality of business units, re-deploy existing licenses of the software product across the plurality of business units in order to optimize use of the software product for the enterprise computing infrastructure" that are clearly additional elements that amount to significantly more than any alleged judicial exception. These limitations, particularly when taken as an ordered combination, provide unconventional steps that confine the abstract idea to a particular useful application and are significantly more than any alleged abstract idea. Therefore, the claims, as a whole, recite patent eligible subject matter. Stated differently, the combination of features recited in claim 1 does not provide a well-understood, routine or conventional method of any alleged abstract idea. Thus, the claims recite significantly more than any alleged abstract idea. The Examiner respectfully disagrees.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite recommending one or more actions associated with the software product, including obtaining, determining, comparing, recommending, displaying, conducting, retrieving, modifying, and re-deploying steps.  
The limitations of obtaining, determining, comparing, recommending, displaying, conducting, retrieving, modifying, and re-deploying, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
That is, other than reciting at least one processor, memory, an enterprise network, and a graphical user interface, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Additionally, the claims recite a mathematical relationships and calculations, including train a machine learning model to partition the usage data into a plurality of different product usage scores for each of the plurality of business units, review the different product usage scores and, based on an analysis of a utilization of the software product over the plurality of business units, re-deploy existing licenses of the software product across the plurality of business units in order to optimize use of the software product for the enterprise computing infrastructure. Here, the training of the machine learning model is merely considered a complex mathematical exercise.
The claimed use of the machine learning model does not seem to involve anything other than the application of a known technique in its normal, routine, and ordinary capacity. Additionally, there does not seem to be any feedback or input into the machine learning model that would improve the processing of the machine learning model.
Regarding claim 1 of Example 39, as an initial point, the example is hypothetical and only intended to be illustrative of the claim analysis under the 2019 PEG.  The example should be interpreted based on the fact patterns set forth as other fact patterns may have different eligibility outcomes.  
As discussed in the analysis of claim 1 of Example 39, “The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite any mathematical relationships, formulas, or calculations. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. Further, the claim does not recite a mental process because the steps are not practically performed in the human mind. Finally, the claim does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Thus, the claim is eligible because it does not recite a judicial exception.”
However, claim 1 of Example 39 recites “creating a second training set for a second stage of training comprising the first training set and digital non-facial images that are incorrectly detected as facial images after the first stage of training”.
Contrarily, here the claimed use of the machine learning model does not seem to involve anything other than the application of a known technique in its normal, routine, and ordinary capacity. Additionally, there is not any feedback or input into the machine learning model that would improve the processing of the machine learning model, as described in claim 1 of Example 39.
Additionally, the limitations of obtaining, determining, comparing, recommending, displaying, conducting, retrieving, modifying, and re-deploying, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
That is, other than reciting at least one processor, memory, an enterprise network, and a graphical user interface, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claims include at least one processor, memory, an enterprise network, and a graphical user interface.
The at least one processor, memory, an enterprise network, and a graphical user interface in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in the claims do no more than use computer components as a tool (i.e., at least one processor, memory, an enterprise network, and a graphical user interface).  There is no change to the computers and/or other technology recited in the claims, thus the claims do not improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        September 23, 2022